Title: To George Washington from Elias Dayton, 5 May 1789
From: Dayton, Elias
To: Washington, George



Sir,
Elizth Town [N.J.] 5th May 1789

I take the liberty of introducing to the knowledge and notice of your Excellency, my son, who will have the honor of presenting this. He wishes to be so happy as to obtain the approbation & nomination of your Excellency to the appointment of Collector of imposts or duties for New Jersey.

Motives of delicacy prevented my mentioning this matter either by letter or in person in the course of your Excellency’s passage thro’ this state and as the solicitation of an office, even for a friend, is a truly disagreeable undertaking I should, even now, have declined it could there have been any other less exceptionable method of making his wishes known to your Excellency whose province it is to nominate.
I trust I shall be pardoned if I have failed in the style of my address as I have not yet hear’d what title has been annexed by Congress to the office of President General. With the highest respect and esteem I have the honor to be Your Excellency’s Very Humbe Servt

Elias Dayton

